Case 1:19-cv-02230-PAB-SKC Document 29 Filed 09/21/20 USDC Colorado Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

  Civil Action No. 19-cv-02230-PAB-SKC

  TIMOTHY J. MCMANUS,


         Plaintiff,

  v.

  ZURICH AMERICAN INSURANCE COMPANY,

         Defendant.


                                           ORDER


         This matter is before the Court on Defendant Zurich American Insurance

  Company’s Motion to Dismiss Plaintiff Timothy J. McManus’s Claims for Relief With

  Prejudice Pursuant to Fed. R. Civ. P. 12(b)(6) [Docket No. 17]. On October 17, 2019,

  plaintiff responded to defendant’s motion, Docket No. 22, and defendant replied on

  October 30, 2019. Docket No. 25.

  I. BACKGROUND1

         This matter arises out of a disputed property insurance claim. Docket No. 5 at 2,

  ¶ 8. Defendant Zurich American Insurance Company issued a commercial property

  insurance policy (“the Policy”) to Swisslog USA, Inc. (“Swisslog”) for property located at

  10825 East 47th Avenue, Denver, Colorado 80239 (“the Property”). Id. at 3, ¶¶ 9-10.

  The Policy provides coverage for direct physical damage to the Property, including


         1
          These facts are taken from Plaintiff’s Amended Complaint and Jury Demand
  [Docket No. 5] and are assumed true for purposes of this order. Brown v. Montoya, 662
  F.3d 1152, 1162 (10th Cir. 2011).
Case 1:19-cv-02230-PAB-SKC Document 29 Filed 09/21/20 USDC Colorado Page 2 of 10




  alterations to the physical appearance of or cosmetic damage to the Property caused

  by hail or wind. Id., ¶¶ 13-15.

         On or about May 8, 2017, the Property suffered direct physical loss or damage

  resulting from hail or wind (the “2017 storm”). Id. at 5, ¶ 33. The damage was promptly

  reported to defendant, id., ¶ 39, and defendant began investigating the claim (“the Hail

  Claim”). Id. at 5-6, ¶¶ 41, 44. On or about April 18, 2018, the Property ’s roofing system

  sustained additional physical loss and damage resulting from a windstorm (the “2018

  storm”). Id. at 7, ¶ 53. The damage resulted in functional damage to the roofing

  system and diminished its life span. Id., ¶¶ 56-57. The damage was reported to

  defendant, which began an investigation into the claim (“the Wind Claim”). Id., ¶¶ 58-

  59. Swisslog executed an assignment of the Hail Claim and the Wind Claim to plaintiff

  Timothy McManus, id., ¶ 60,2 the landlord of the property. Docket No. 17-4 at 1.

         Defendant retained a third-party company to investigate and determine the

  extent of the damages from the 2017 and 2018 storms. Docket No. 5 at 5-6, ¶¶ 41, 44;

  id. at 7, ¶ 51; id. at 9, ¶ 78. According to plaintiff, the estimates failed to provide for all

  covered losses. Id. at 8, ¶¶ 62-69. Nevertheless, on May 7, 2018, defendant issued a

  cash value payment to Swisslog and plaintiff for damages sustained in the 2017 storm

  in an amount based on the allegedly flawed third-party estimation. Id. at 9, ¶ 75. 3



         2
         While it is unclear from the complaint, plaintiff appears to refer to the Building
  Lease Exit and Release Agreement [Docket No. 17-4] as the assigning document. See
  Docket No. 22 at 9 (in arguing that the assignment was valid, stating that “the release
  agreement, including its assignment of claim, is valid as a matter of law”).
         3
           It is unclear from the complaint whether defendant issued payment to plaintiff
  for the 2018 storm. See generally Docket No. 5.

                                                 2
Case 1:19-cv-02230-PAB-SKC Document 29 Filed 09/21/20 USDC Colorado Page 3 of 10




         Plaintiff retained two outside companies to generate a report on additional

  damages. Id. at 11, ¶¶ 89, 92. Each company provided plaintiff an estimate of its

  respective evaluation, id., ¶¶ 90, 93, and plaintiff provided these estimates to

  defendant. Id., ¶¶ 91, 94. Defendant denied payment for any additional damages. Id.,

  ¶ 91. On May 1, 2019, the parties attempted to resolve the Hail and Wind Claims in

  mediation, but were unsuccessful. Id. at 11-12, ¶ 95. When it became apparent that

  defendant would not pay the amounts plaintiff requested, plaintiff invoked the policy’s

  appraisal provision to have the amount of loss and damaged determined in an

  alternative dispute resolution process. Id. at 12, ¶ 97. Defendant did not proceed with

  the appraisal process. Id., ¶ 98. Plaintiff alleges that, to date, defendant has refused to

  pay plaintiff the amounts he is owed under the Policy. Id. at 12-13, ¶¶ 102-03, 107-08.

         On May 7, 2019, plaintiff sued defendant in the District Court for the City and

  County of Denver. Docket No. 1 at 2, ¶ 1. Plaintiff filed an amended complaint on

  August 2, 2019, Docket No. 5 at 1, and on August 6, 2019, defendant removed the

  case to federal court. Docket No. 1. Plaintiff raises four claims for relief: (1) a

  declaratory claim seeking to compel appraisal; (2) breach of contract; (3) bad faith

  breach of an insurance contract; and (4) unreasonable delay or denial of insurance

  benefits. Docket No. 5 at 15-22. On September 27, 2019, defendant filed its motion to

  dismiss. Docket No. 17.

  II. LEGAL STANDARD

         To survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

  Procedure, a complaint must allege enough factual matter that, taken as true, makes

  the plaintiff’s “claim to relief . . . plausible on its face.” Khalik v. United Air Lines, 671

                                                  3
Case 1:19-cv-02230-PAB-SKC Document 29 Filed 09/21/20 USDC Colorado Page 4 of 10




  F.3d 1188, 1190 (10th Cir. 2012) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

  (2007)). “[W]here the well-pleaded facts do not permit the court to infer more than the

  mere possibility of misconduct, the complaint has alleged – but it has not shown – that

  the pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (internal

  quotation marks and alteration marks omitted); see also Khalik, 671 F.3d at 1190 (“A

  plaintiff must nudge [his] claims across the line from conceivable to plausible in order to

  survive a motion to dismiss.” (quoting Twombly, 550 U.S. at 570)). If a complaint’s

  allegations are “so general that they encompass a wide swath of conduct, much of it

  innocent,” then plaintiff has not stated a plausible claim. Khalik, 671 F.3d at 1191

  (quotations omitted). Thus, even though modern rules of pleading are somewhat

  forgiving, “a complaint still must contain either direct or inferential allegations respecting

  all the material elements necessary to sustain a recovery under some viable legal

  theory.” Bryson v. Gonzales, 534 F.3d 1282, 1286 (10th Cir. 2008) (alteration marks

  omitted).

  III. ANALYSIS

         Defendant argues that plaintiff’s claims should be dismissed because plaintiff

  released defendant from all claims related to the Property before he commenced this

  lawsuit. Docket No. 17 at 8. In the alternative, defendant argues that plaintiff’s

  declaratory judgment claim should be dismissed because plaintiff does not have the

  right, under the Policy, to demand an appraisal, id. at 10, and that plaintiff’s breach of

  contract claim should be dismissed as untimely. Id. at 11.

         Defendant attaches to its motion to dismiss a Building Lease Exit and Release



                                                4
Case 1:19-cv-02230-PAB-SKC Document 29 Filed 09/21/20 USDC Colorado Page 5 of 10




  Agreement entered into by plaintiff and Swisslog. Docket No. 17-4. 4 The release

  agreement serves to terminate Swisslog’s tenancy at the Property and provides a

  “settlement of the associated responsibilities of the conditions of the premises.” Id. at

  1. It states:

         As it relates to Zurich insurance policy claim number 5630019920 and
         claim number 5630014943, in consideration for each of the terms and
         conditions of this Agreement, . . . to the extent any additional recoveries
         are made against the insurer for the roof loss, Swisslog will relinquish and
         assign any and all rights to the recovery to [plaintiff] in exchange for a full
         and final release of all known and unknown obligations under the above
         referenced Lease.

  Id. at 3. According to defendant, this provision does not constitute the assignment of

  any claims or rights under the Policy to plaintiff; instead, defendant asserts that

  Swisslog assigned only the right to any “additional recoveries” received by Swisslog.

  Docket No. 17 at 8-9. In other words, defendant contends that the provision does not

  assign the right to bring claims against defendant, but only to receive any additional



         4
            Plaintiff does not object to defendant’s reliance on the release agreement. See
  Docket No. 22. When considering a motion to dismiss, a court typically disregards facts
  supported by documents other than the complaint unless it first converts the motion to
  dismiss into a motion for summary judgment. Jackson v. Integra Inc., 952 F.2d 1260,
  1261 (10th Cir.1991). However, a court may consider documents outside of the
  complaint on a motion to dismiss if the documents are both central to a plaintiff’s claims
  and referenced in the plaintiff’s complaint. GFF Corp. v. Associated Wholesale
  Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir.1997). T he complaint states that
  “Swisslog . . . executed an assignment of the Hail Claim and Wind Claim to Timothy J.
  McManus.” Docket No. 5 at 7, ¶ 60. The release agreement purports to assign all
  rights to recovery in the Hail Claim and the Wind Claim to plaintiff. See Docket No. 17-
  4 at 3. The Court finds that this assignment is central to plaintiff’s claims. See Docket
  No. 5 at 16, ¶¶ 134, 136 (in breach of contract claim, alleging that “Swisslog and
  [defendant] entered into a valid and enforceable contract for insurance” and that
  “Swisslog duly executed an assignment of the Hail Claim and the Wind Claim to
  Plaintiff.”). Thus, the Court will consider the release agreement without converting
  defendant’s motion into a motion for summary judgment.

                                                5
Case 1:19-cv-02230-PAB-SKC Document 29 Filed 09/21/20 USDC Colorado Page 6 of 10




  amounts paid by defendant in the event defendant were to remit additional payments

  related to the insurance claims. See Docket No. 17 at 9. 5 Plaintiff does not respond to

  this argument directly, but generally asserts that the release agreement constitutes a

  valid claim assignment. See Docket No. 22 at 8-9.

         In addition, defendant argues that, not only does the release agreement not

  assign to plaintiff Swisslog’s potential claims against defendant, the release agreement

  specifically releases defendant from liability with respect to these potential claims. The

  release agreement provides:

         [Plaintiff] . . . hereby fully and finally release[s] and forever discharges
         Swisslog and its respective parents, subsidiaries and affiliated companies,
         heirs, assigns and successors and the respective agents, servants,
         employees, officers, directors, shareholders, insurers, underwriters,
         reinsurers, successors, and assigns of any of them (“the Swisslog
         released Parties”), of and from any and all right, claim, action, remedy,
         lien, and/or cause of action . . . which they may have or may hereafter
         acquire, including for property damage . . . including any and all claims for
         penalties, and any and all other loss, cost, expense or damage arising out
         of or in any way connected to, directly or indirectly, from the Lease
         agreement, now known, or hereafter discovered.

  Docket No. 17-4 at 3-4 (emphasis added). Defendant asserts that, because plaintiff

  released Swisslog “and its . . . insurers” from liability related to any and all claims arising

  from the lease agreement, and because the release agreement specifically references

  the Hail and Wind Claims, plaintiff’s claims are barred. Docket No. 17 at 9. Plaintiff


         5
           In its motion, defendant states that Swisslog could not have assigned any rights
  or claims to plaintiff “without violating the Polic[y’s] General Conditions, which provide:
  ‘The Insured rights and duties under this Policy may not be transferred without the
  Company giving written consent.’” Docket No. 17 at 9 (quoting Docket No. 17-2 at 59)
  (the Policy)). However, in its reply, defendant clarifies that it “does not argue that the
  assignment in the Release Agreement is barred by the Policy’s anti-assignment
  clause.” Docket No. 25 at 6. Instead, it argues that no assignment of claims occurred.
  See id.

                                                6
Case 1:19-cv-02230-PAB-SKC Document 29 Filed 09/21/20 USDC Colorado Page 7 of 10




  responds that the release agreement does not apply to defendant. Docket No. 22 at 9.

  Specifically, plaintiff argues that “it is clear the parties [to the release agreement] did not

  intend to benefit [defendant] as a contemplated party of the lease agreement” because

  the agreement does not name defendant or demonstrate an intent to benefit defendant.

  Id. at 10.

         A third-party beneficiary may enforce a contract to which it is not a party if “the

  parties to the agreement intended to benefit the non-party, provided that the benefit

  claimed is a direct and not merely an incidental benefit of the contract.” Parrish

  Chiropractic Centers, P.C. v. Progressive Cas. Ins. Co., 874 P.2d 1049, 1056 (Colo.

  1994).6 “While the intent to benefit the non-party need not be expressly recited in the

  contract, the intent must be apparent from the terms of the agreement, the surrounding

  circumstances, or both.” Id. With respect to exculpatory clauses, “[t]he inquiry should

  be whether the intent of the parties was to extinguish liability and whether this intent

  was clearly and unambiguously expressed.” Heil Valley Ranch, Inc. v. Simkin, 784 P.2d

  781, 785 (Colo. 1989).

         Here, defendant seeks to enforce a provision in the release agreement that

  defendant argues bars plaintiff’s claims. The release agreement expressly states that

  plaintiff “forever discharges Swisslog and its . . . insurers . . . of and from any and all

  right, claim, action, remedy, lien, and/or cause of action . . . arising out of or in any way

  connected to, directly or indirectly, from the Lease agreement [sic].” Docket No. 17-4 at

  3-4. While this paragraph does not expressly mention defendant, the Court finds that,


         6
           Because the parties assume that Colorado law of contract interpretation
  applies, see Docket No. 17 at 3; Docket No. 22 at 3, the Court will do the same.

                                                 7
Case 1:19-cv-02230-PAB-SKC Document 29 Filed 09/21/20 USDC Colorado Page 8 of 10




  read as a whole, see Cyprus Amax Minerals Co. v. Lexington Ins. Co., 74 P.3d 294,

  299 (Colo. 2003) (“Courts should read the provisions of the policy as a whole, rather

  than reading them in isolation.”), the terms of the contract demonstrate that defendant

  was an intended third-party beneficiary of the contract. In the immediately preceding

  paragraph, the agreement references “Zurich insurance polic[ies],” Docket No. 17-4 at

  3, and refers to defendant as “the insurer.” See id. (stating that Swisslog assigns its

  right to all additional recoveries “made against the insurer” to plaintiff). While defendant

  is not expressly named in the paragraph discharging Swisslog from all claims, the

  paragraph expressly discharges “Swisslog and its . . . insurers” from any and all claims.

  Id. “[I]t is not necessary that the third party be specifically referred to in the agreement.

  It is sufficient if the claimant is a member of the limited class that was intended to

  benefit from the contract.” Smith v. TCI Commc'ns, Inc., 981 P.2d 690, 693 (Colo. App.

  1999). The Court finds that the clear language of the contract releases defendant from

  plaintiff’s claims.7

         Plaintiff asserts that, because the release agreement “specifically assigned

  Swisslog’s insurance benefits to Plaintiff for both of its claims, it is nonsensical to

  assume that Swisslog and Plaintiff also released Defendant from all liability under the

  same agreement such that Plaintiff could not enforce payment obligations under [the



         7
           The release agreement releases defendant from all claims arising out of the
  lease agreement. See Docket No. 17-4 at 4. Plaintiff does not argue that his claims do
  not arise out of the lease agreement. See Docket No. 22. Without the lease
  agreement between Swisslog and plaintiff, plaintiff would have had no reason to bring
  any claims arising out of the insurance contract between Swisslog and defendant. For
  this reason, the Court finds that plaintiff’s claims, which he attempts to bring pursuant to
  the Policy, arise out of the lease agreement.

                                                8
Case 1:19-cv-02230-PAB-SKC Document 29 Filed 09/21/20 USDC Colorado Page 9 of 10




  Policy] at issue.” Docket No. 22 at 10. However, the Court agrees with defendant that

  the release agreement assigned only the right to receive Swisslog’s additional

  recoveries, not the right to bring independent claims pursuant to the policy. See Docket

  No. 17-4 at 3 (“to the extent any additional recoveries are made against the insurer for

  the roof loss, Swisslog will relinquish and assign any and all rights to the recovery to

  [plaintiff]”). And while the “primary goal in contract interpretation is to determine and

  give effect to the intent of the parties,” People ex rel. Rein v. Jacobs, 465 P.3d 1, 11

  (Colo. 2020), “[w]hen a written contract is complete and free from ambiguity, [a court]

  will deem it to express the intent of the parties, and [the court] will enforce it according

  to its plain language.” Klun v. Klun, 442 P.3d 88, 92 (Colo. 2019). Here, the release

  agreement expressly and clearly releases Swisslog and its insurers from any claims

  arising out of Swisslog’s tenancy. See Docket No. 17-4 at 3-4. The Court must enforce

  the contract as written, particularly where the contract language – which was drafted by

  plaintiff, see Docket No. 22 at 10 – is straightforward and clear. See Simkin, 784 P.2d

  at 785 (considering that “the agreement was written in simple and clear terms that were

  free from legal jargon” and “was not inordinately long or complicated” in finding valid

  exculpatory clause); Brooks v. Timberline Tours, Inc., 941 F. Supp. 959, 962 (D. Colo.

  1996) (noting that “the Release provisions of the Agreements were written in simple,

  clear terms, and are not inordinately long or complicated” in finding that the release

  agreement was valid).

         Because the Court finds that the release provision in the release agreement

  discharges defendant from liability with respect to plaintiff’s claims, the Court finds that



                                                9
Case 1:19-cv-02230-PAB-SKC Document 29 Filed 09/21/20 USDC Colorado Page 10 of 10




   plaintiff’s claims are barred under the release agreement.8 For this reason, the Court

   does not address defendant’s additional arguments or plaintiff’s responses thereto.

   IV. CONCLUSION

          For these reasons, it is

          ORDERED that Defendant Zurich American Insurance Company’s Motion to

   Dismiss Plaintiff Timothy J. McManus’s Claims for Relief With Prejudice Pursuant to

   Fed. R. Civ. P. 12(b)(6) [Docket No. 17] is GRANTED. It is further

          ORDERED that plaintiff’s claims are DISMISSED with prejudice. It is further

          ORDERED that, within 14 days of the entry of this order, defendant may have its

   costs by filing a bill of costs with the Clerk of Court. It is further

          ORDERED that this case is closed.


          DATED September 21, 2020.


                                                BY THE COURT:


                                                ____________________________
                                                PHILIP A. BRIMMER
                                                Chief United States District Judge




          8
            The Court finds that this bar also applies to plaintiff’s appraisal claim, which
   “aris[es] out of or [is] in any way connected to” the lease agreement. Docket No. 17-4
   at 3-4. The only basis plaintiff asserts for his alleged ability to demand an appraisal is
   that he, as the landlord, was a third-party beneficiary to the insurance contract. Docket
   No. 22 at 11. Plaintiff’s legal status as a landlord exists because of the lease
   agreement. Thus, the Court finds that plaintiff’s appraisal claim is connected to the
   lease agreement and is barred by the release. Docket No. 17-4 at 4.

                                                  10
